Citation Nr: 0620484	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether service 
connection may be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The reopened claim for service connection for PTSD and the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
schizophrenia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Evidence received since a final July 2003 RO decision, which 
found that no new and material evidence had been received to 
reopen a claim of service connection for PTSD includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied service connection for a PTSD in December 1998, 
finding that no new and material evidence had been received 
to reopen the claim.  The veteran did not disagree with that 
decision after he was notified that same month, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim before 
proceeding to the merits of the appeal.

The RO denied service connection for PTSD initially in 
September 1990, finding that PTSD was not demonstrated by the 
evidence on file.  In April 1992, the RO found that no new 
and material evidence had been submitted since there was no 
clear cut diagnosis of PTSD and the veteran failed to respond 
to requests for stressor information.   In December 1998, the 
RO confirmed and continued the denial to reopen the claim, 
since the evidence did not show a diagnosis of PTSD in 
accordance with DSM III.  In July 2003, the RO reopened the 
claim for service connection for PTSD (also claimed as 
schizophrenia) but denied the claim as there was no evidence 
of an in-service stressor to account for the diagnosis of 
PTSD.  The veteran again attempted to reopen his claim for 
service connection for PTSD.  In March 2004, the RO did not 
reopen the claim, and the veteran was so informed in that 
month.  In April 2004, he filed a notice of disagreement 
(NOD) concerning the March 2004 decision, and this appeal 
ensued.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the July 2003 rating decision.  Specifically, new 
private records dated in March, April and May 2005 show 
diagnoses of PTSD and the veteran has submitted a detailed 
list of his stressors, including dates, the unit, and the 
place of the occurrences.  This evidence demonstrates the 
existence of current PTSD and also offers new evidence 
concerning the verification of the claimed stressors which 
was not previously of record and which is a criterion for the 
establishment of service connection for PTSD.  As new and 
material evidence has been received, the claim is reopened.  
38 U.S.C.A. § 5108.  

As the Board is reopening the claim for service connection 
for PTSD, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp.  
2005); and Kent v. Nicholson, No. 04-181, concerning the 
attempt to reopen this claim.  


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.  


REMAND

The veteran seeks service connection for PTSD.  Various VA 
and private records contain a diagnosis of PTSD.  In evidence 
submitted to the Board in June 2005, the veteran provided 
additional information regarding his claimed stressors for 
verification.  An attempt to verify his stressors has not 
been made. 

The appellant is hereby notified that if an examination is  
scheduled for him in conjunction with this appeal, it is his  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and  
3.655 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The provisions of the 
VCAA apply to claims to reopen.  See Quartuccio, 16 Vet. App. 
at 186.  

The VCAA letters furnished the veteran in October 2002, 
January 2004, and December 2004, did not address the issue of 
new and material evidence to reopen the claim for 
schizophrenia, which was last denied by the RO in April 1992.  
While new and material evidence for reopening the claim for 
PTSD was addressed, the specific requirements for the claim 
for schizophrenia based on the last final denial were not 
addressed.  None of the letters met the requirements set 
forth by the Court in a decision issued on March 31, 2006, 
Kent v. Nicholson, No. 04-181.  Accordingly, the Board's 
consideration of the issue in appellate status at this time 
regarding new and material evidence to reopen a claim of 
entitlement to service connection for schizophrenia would 
constitute prejudicial error.  Therefore, the case as to this 
issue must be remanded so that the RO may provide the veteran 
with notice that complies with the criteria elaborated by the 
Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
as noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Attempt to verify the veteran's 
reported stressors regarding exposure to 
mortar fire, as described in his 
statement submitted to the Board in May 
2005 using all available sources and 
information.  If additional information 
is needed to verify the reported 
stressors, ask the veteran to provide the 
necessary information.  If the evidence 
and information is not adequate to 
attempt to document the reported stressor 
event(s), the reason(s) why the 
stressor(s) could not be verified, and 
whether further efforts to verify 
stressors would be futile, should be 
documented in the record.

3.  If any of the veteran's PTSD 
stressors are verified, schedule the 
veteran for a PTSD examination.  The 
examiner should review the claims folder.   
The examiner should explain whether the 
diagnostic criteria for PTSD, in DSM-IV, 
are met.  See 38 C.F.R. § 4.125 (2005).   
If PTSD is diagnosed, the examiner should 
state the specific stressor(s) reported 
by the veteran and whether each reported 
stressors is adequate to support the 
diagnosis.  The examiner should provide 
complete rationale for all opinions and 
conclusions expressed.  

4.  The RO should ensure that all 
notification and development procedures 
set forth in the VCAA are fully complied 
with and satisfied as to the new and 
material evidence issue for service 
connection for schizophrenia.  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his attempt to 
reopen the claim for service connection, 
and the evidence, if any, the RO will 
obtain for him.  The notification should 
include notice of the specific evidence 
necessary to constitute new and material 
evidence to reopen the veteran's claim, 
pursuant to Kent v. Nicholson.  The RO 
should also advise him that he should 
submit any relevant evidence in his 
possession concerning his claim.  

5.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


